 1

 2

 3

 4                                                                        JS-6

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   SUSAN S.E. VONSCLOBOHM,                     Case No. 2:18-cv-04527 JFW (ADS)

12                              Plaintiff,

13                              v.               JUDGMENT

14   COUNTY OF LOS ANGELES, et al.,

15                              Defendants.

16

17         Pursuant to the Court’s Order Accepting the Report and Recommendation of

18   United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19   the above-captioned case is dismissed without prejudice for failure to prosecute the case

20   and comply with court orders.

21

22
     DATED: January 18, 2019                  _____________________________
23                                            THE HONORABLE JOHN F. WALTER
                                              United States District Judge
24
